Title: Reynolds Chapman to James Madison, 13 July 1829
From: Chapman, Reynolds
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                Monday July 13 1829
                            
                        
                        
                        Mr. Henshaw and Ambrose Madison [  ]t attend at [ ] your house today at 4 oClock, [for an acknow?]ledgment of the deed, which I
                            enclose you Very respy & affcy
                        
                        
                            
                                Reynolds Chapman
                            
                        
                    